

116 S1511 IS: Supporting Our Pilots Act
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1511IN THE SENATE OF THE UNITED STATESMay 16, 2019Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require a mechanism for the regular evaluation by the Air Force of justifications for the
			 continuing maintenance
			 of non-operational staff positions in the Air Force that require pilot
 expertise.1.Short titleThis Act may be cited as the Supporting Our Pilots Act.2.Mechanism for regular evaluation by the Air Force of justifications for the continuing maintenance of non-operational staff positions requiring pilot expertise(a)Mechanism requiredThe Secretary of the Air Force shall establish a mechanism for the regular evaluation by the Air Force of justifications for the continuing maintenance in the Air Force of non-operational staff positions requiring pilot expertise.(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the mechanism established pursuant to subsection (a). The report shall include the following:(1)A description of the mechanism.(2)An assessment of the use and utility of the mechanism through the date of the report.